Per Curiam.
This is an appeal from a final judgment and an order denying a motion to vacate and set it aside.
Defendants were regularly served with process. One of them appeared, demurred, and answered, the other did not. The demurrer was overruled. The case was tried; but at.the trial defendants were not present by themselves or counsel, and the court, after hearing the evidence of the plaintiff, gave judgment against both defendants.
The court had jurisdiction of the subject-matter and of the persons of the defendants, and there is no error apparent on the face of the judgment roll.
On the motion to vacate the judgment there was no affidavit of merits. Such an affidavit was indispensable as the basis of the motion. (Parrott v. Den, 34 Cal. 79; Francis v. Cox, 33 Cal. 323; Bailey v. Taafe, 29 Cal. 422; People v. Rains, 23 Cal. 129.)
Judgment and order affirmed.
Hearing in Bank denied.